Case: 16-10338      Document: 00513913542         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10338                                FILED
                                  Summary Calendar                        March 15, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
EARL L. TURNER,

                                                 Plaintiff–Appellant.

v.

NATIONSTAR MORTGAGE, L.L.C.,

                                                 Defendant–Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-1704
                             USDC No. 3:15-CV-2708


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Earl L. Turner appeals the dismissal of his claims against Nationstar
Mortgage, L.L.C., for violating 15 U.S.C. § 1692e(4) and (5) and 15 U.S.C.
§ 1692g(a) and (b) of the Fair Debt Collection Practices Act. The district court
dismissed these claims pursuant to Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim upon which relief can be granted.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10338    Document: 00513913542     Page: 2   Date Filed: 03/15/2017


                                 No. 16-10338

      Turner failed to state a facially plausible violation of § 1692e(4) and (5)
and § 1692g(a) and (b).    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Accordingly, the district court did not err in dismissing these claims. See
Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
      The judgment of the district court is AFFIRMED.




                                       2